Exhibit 10.3

EXECUTION VERSION

CONSENT AND AMENDMENT NO. 3

TO SECOND LIEN CREDIT AND GUARANTY AGREEMENT

CONSENT AND AMENDMENT NO. 3 TO SECOND LIEN CREDIT AND GUARANTY AGREEMENT, dated
as of March 5, 2010 (this “Agreement”), among X-RITE, INCORPORATED, a Michigan
corporation, and successor by merger to OTP, Incorporated, X-Rite Ma,
Incorporated, Monaco Acquisition Company, Holovision Acquisition Company and
Pantone India, Inc. (the “Borrower”), certain Subsidiaries of Borrower listed on
the signature pages hereof under the heading “Other Credit Parties”, as
Guarantors, (such Subsidiaries, together with the Borrower are referred to
herein each individually as a “Credit Party” and collectively as the “Credit
Parties”), THE BANK OF NEW YORK MELLON (f/k/a The Bank of New York), as
administrative agent (in such capacity, the “Administrative Agent”) and
collateral agent (in such capacity, the “Collateral Agent”) for certain
financial institutions from time to time party thereto (each a “Lender” and
collectively the “Lenders”), and the LENDERS signatory hereto.

WITNESSETH:

WHEREAS, the Borrower, the other Credit Parties, the Administrative Agent, the
Collateral Agent and the Lenders have entered into that certain Second Lien
Credit and Guaranty Agreement dated as of October 24, 2007 (as the same has been
amended pursuant to (a) that certain Forbearance Agreement and Consent, Waiver
and Amendment No. 1 to Second Lien Credit and Guaranty Agreement dated as of
August 20, 2008 and (b) the Second Amendment (as defined below), is currently
being amended and may further be amended, amended and restated, extended,
supplemented or otherwise modified and in effect from time to time, the “Credit
Agreement”; capitalized terms used herein and not defined herein shall have the
meanings ascribed thereto in the Credit Agreement);

WHEREAS, the Borrower, the other Credit Parties, the Administrative Agent, the
Collateral Agent and the Lenders have entered into that certain Consent and
Amendment No. 2 to the Second Lien Credit and Guaranty Agreement and Amendment
No. 1 to Pledge and Security Agreement (Second Lien) dated as of August 18, 2009
(the “Second Amendment”), pursuant to which, among other things, the
Administrative Agent, the Collateral Agent and the Lenders consented to the
“Amazys Restructuring” (as such term is defined in the Second Amendment);

WHEREAS, pursuant to the Credit Agreement, (a) the Lenders have made certain
Loans to the Borrower, and (b) each Credit Party (other than the Borrower) has
guaranteed all existing and future Obligations of the Borrower and the other
Credit Parties;

WHEREAS, the Borrower and the other Credit Parties have informed the
Administrative Agent and the Lenders that (a) a revised structure that the
Borrower has developed will be used to implement the Amazys Restructuring
previously consented to and (b) the Borrower and the other Credit Parties desire
to implement such revised structure and, in connection therewith, in order to
effectuate such revised structure, (i) the Borrower desires to either
(x) migrate X-Rite Holdings GmbH, a limited liability company (“Gesellschaft mit



--------------------------------------------------------------------------------

beschränkter Haftung”) formed under the laws of Switzerland (the “Swiss
Holdco”), and a wholly-owned Subsidiary of the Borrower, without dissolution,
liquidation and reincorporation, into X-Rite Holdings S.a.r.l., a private
limited company (société à responsabilité limitée) to be formed under the laws
of the Grand-Duchy of Luxembourg and which shall have its registered office at
102, rue des Maraîchers, L-2124 Luxembourg, Grand-Duchy of Luxembourg (“New
X-Rite Luxembourg”), and a wholly owned Subsidiary of the Borrower or (y) newly
form New X-Rite Luxembourg as a wholly owned Subsidiary of the Borrower and
dissolve and liquidate Swiss Holdco (such migration into or formation of New
X-Rite Luxembourg and dissolution of Swiss Holdco, as the case may be, is
referred to herein as the “Luxembourg Holdco Creation”), (ii) the Borrower
desires to sell, in lieu of the Amazys Sale (as defined in the Second
Amendment), one hundred percent (100%) of the issued and outstanding equity
securities of Amazys Holding GmbH, a limited liability company (“Gesellschaft
mit beschränkter Haftung”) formed under the laws of Switzerland, formerly known
as Amazys Holding AG (“Amazys”) to the New X-Rite Luxembourg (the “Revised
Amazys Sale”) in exchange for an intercompany promissory note (which shall be in
form and substance reasonably acceptable to the Administrative Agent and shall
be in lieu of the Amazys Sale Note (as defined in the Second Amendment)) issued
by New X-Rite Luxembourg in favor of the Borrower in an aggregate principal
amount currently estimated to be $154,000,000 (the “Revised Amazys Sale Note”),
(iii) following the consummation of the Revised Amazys Sale and the issuance of
the Revised Amazys Sale Note, the Borrower shall repay (the “X-Rite Europe Note
Repayment”) its outstanding note payable due and owing to X-Rite Europe GmbH, a
limited liability company (“Gesellschaft mit beschränkter Haftung”) formed under
the laws of Switzerland (“X-Rite Europe”), in an aggregate principal amount
equal to $20,000,000, together with accrued and unpaid interest on such note
through the date of such repayment (the aggregate amount of such principal and
interest payments being herein referred to, collectively, as the “X-Rite Europe
Note Repayment Amount”), (iv) as soon as practicable following the consummation
of the X-Rite Europe Note Repayment and in any event not later than seven
(7) Business Days following the consummation of the X-Rite Europe Note
Repayment, X-Rite Europe shall loan cash in an amount not less than the X-Rite
Europe Note Repayment Amount to New X-Rite Luxembourg (the “X-Rite Europe Loan
Transaction”) in exchange for an intercompany promissory note (which shall be in
form and substance reasonably acceptable to the Administrative Agent) issued by
New X-Rite Luxembourg to X-Rite Europe (the “X-Rite Europe Note”), (v) promptly
upon the consummation of the X-Rite Europe Loan Transaction, New X-Rite
Luxembourg shall make a principal payment on the Revised Amazys Sale Note in an
amount not less than the X-Rite Europe Note Repayment Amount (the “Loan
Repayment Transaction”), and (vi) the Borrower shall, no later than December 31,
2012, either merge Amazys with and into New X-Rite Luxembourg, with New X-Rite
Luxembourg as the surviving entity, or liquidate Amazys and transfer
substantially all of Amazys’ assets (including, without limitation, one hundred
percent of the issued and outstanding Capital Stock of each wholly-owned
Subsidiary of Amazys) to New X-Rite Luxembourg (the “New Amazys Merger”; the
Luxembourg Holdco Creation, the Revised Amazys Sale, the issuance of the Revised
Amazys Sale Note, the X-Rite Europe Note Repayment, the X-Rite Europe Loan
Transaction, the issuance of the Amazys Subsidiary Note, the Loan Repayment
Transaction and the New Amazys Merger are referred to herein as the “New Amazys
Restructuring”);

 

2



--------------------------------------------------------------------------------

WHEREAS, the Borrower and the other Credit Parties have requested that the
Administrative Agent and the Requisite Lenders (a) consent to the New Amazys
Restructuring and (b) amend the Credit Agreement in certain respects, in each
case in accordance with the terms and subject to the conditions set forth
herein; and

WHEREAS, the Agents and Lenders agree to accommodate such requests of the
Borrower and the other Credit Parties, in each case on the terms and subject to
the conditions herein set forth.

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Consents.

(a) Consent to Amazys Restructuring. Effective as of the Third Amendment
Effective Date, upon satisfaction of the conditions set forth in Section 3 of
this Agreement, and notwithstanding anything to the contrary contained in the
Credit Agreement (including, without limitation, Section 6.7 (other than
Section 6.7(j) of the Credit Agreement), Section 6.9 and Section 6.10 of the
Credit Agreement) or any other Credit Document (other than Section 6.7(j) of the
Credit Agreement), the Administrative Agent, the Collateral Agent and the
Lenders signatories hereto hereby consent to the Amazys Restructuring; provided
that the effectiveness of the foregoing consent is subject to the following
conditions:

(i) all steps of the New Amazys Restructuring (other than the New Amazys Merger)
are consummated no later than June 30, 2010;

(ii) the New Amazys Merger is consummated no later than December 31, 2012;

(iii) the New Amazys Sale Note shall be unsecured and shall be subject to a
Second Priority Lien in favor of the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Pledge and Security Agreement;

(iv) promptly following the consummation of the Luxembourg Holdco Creation, the
Borrower shall have delivered to the Administrative Agent a Pledge Supplement
whereby the Borrower shall pledge sixty-five percent (65%) of the Capital Stock
of New X-Rite Luxembourg (such stock, the “Pledged Stock”) to the Collateral
Agent, for the benefit of the Secured Parties (subject to the Intercreditor
Agreement), along with related assignments separate from certificate and
proxies, pursuant to which the Collateral Agent shall have received, for the
benefit of the Secured Parties, a Second Priority Lien in all of the Pledged
Stock;

(v) promptly following the consummation of the Foreign Holdco Creation, the
Borrower shall have delivered to the Administrative Agent (w) a Second Priority
Share Pledge Agreement by and between the Borrower and the Collateral Agent, for
the benefit

 

3



--------------------------------------------------------------------------------

of the Secured Parties, duly countersigned by New X-Rite Luxembourg, with
respect to the Pledged Stock, governed by the laws of Luxembourg, in form and
substance reasonably satisfactory to the Collateral Agent, (x) certified copies
of the Share Register of New X-Rite Luxembourg containing the recording of the
Second Priority Share Pledge Agreement in the name of the Collateral Agent for
the benefit of the Secured Parties by a duly authorized manager of New X-Rite
Luxembourg, (y) certified copies of the necessary corporate resolutions of New
X-Rite Luxembourg (under Luxembourg law), certified by a duly authorized manager
as being in full force and effect without modification or amendment, and (z) an
opinion of Luxembourg counsel to the Borrower, in form and substance reasonably
satisfactory to the Administrative Agent;

(vi) (x) promptly following the consummation of the Luxembourg Holdco Creation,
the Borrower shall deliver to the Administrative Agent certified copies of the
Organizational Documents of New X-Rite Luxembourg, (y) in the event the Swiss
Holdco is dissolved and liquidated in connection with the Luxembourg Holdco
Creation, promptly following the consummation of the Luxembourg Holdco Creation,
the Borrower shall deliver to the Administrative Agent copies of documents
evidencing the dissolution and liquidation of Swiss Holdco that have been
certified by the appropriate governmental authority in Switzerland as of a
recent date (to the extent such certification is available in Switzerland), and
(z) promptly following the consummation of the New Amazys Merger, the Borrower
shall deliver to the Administrative Agent certified copies of the merger
documents effectuating the merger of Amazys with and into New X-Rite Luxembourg
(or, if applicable, certified copies of documents evidencing the liquidation of
Amazys and the transfer of substantially all assets of Amazys to New X-Rite
Luxembourg), in each case in clauses (x) and (z), that have been certified by
the appropriate notary in Luxembourg as of a recent date (to the extent such
certification is available in Luxembourg); and

(vii) the New Amazys Restructuring shall be in lieu of and not in addition to
the “Amazys Restructuring” as defined in and consented to pursuant to the Second
Amendment (other than with respect to the “New Subsidiary Formation” under and
as defined in the Second Amendment).

(b) Consent to Corresponding First Lien Amendment. Effective as of the Third
Amendment Effective Date, the Lenders signatories hereto, the Administrative
Agent and the Collateral Agent hereby consent to the consent and amendment to
the First Lien Credit Documents regarding the substance of this Agreement,
substantially in the form attached hereto as Exhibit A (the “Corresponding First
Lien Amendment”); provided that the effectiveness of such consent is subject to
the consent by the “Requisite Lenders” under and as defined in the First Lien
Credit Agreement to the transactions contemplated by this Agreement.

 

4



--------------------------------------------------------------------------------

Section 2. Amendments to Credit Agreement. Effective as of the THIRD Amendment
Effective Date, and in reliance on the representations and warranties of the
Borrower set forth in this Agreement and in the Credit Agreement, as amended
hereby, the Credit Agreement is hereby amended as follows:

(a) Section 1.1 of the Credit Agreement is hereby amended by adding thereto the
following defined terms and their respective definitions in the correct
alphabetical order:

“Third Amendment Agreement” means that certain Consent and Amendment No. 3 to
Second Lien Credit and Guaranty Agreement dated as of the Third Amendment
Effective Date by and among the Borrower, the Guarantors, certain other Credit
Parties, the Administrative Agent, the Collateral Agent and the Requisite
Lenders.

“Third Amendment Effective Date” shall mean March 5, 2010.

(b) Section 1.1 of the Credit Agreement is hereby further amended by
substituting the definition of the term “Amazys Sale Note” set forth below in
lieu of the current versions of such definition contained in Section 1.1 of the
Credit Agreement:

“Amazys Sale Note” shall mean the “New Amazys Sale Note” as such term is defined
in the Third Amendment Agreement.

(c) Clause (B) of Section 6.7(d) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

“(B) all such notes evidencing such Investments permitted pursuant to clauses
(i) and (iii) of this Section 6.7(d) shall be subject to a Second Priority Lien
pursuant to the Pledge and Security Agreement,”

Section 3. Conditions to Effectiveness of this Agreement. Notwithstanding
anything to the contrary set forth herein, this Agreement shall become effective
upon satisfaction in a manner reasonably satisfactory to the Administrative
Agent of each of the following conditions:

(a) the delivery to the Administrative Agent of this Agreement executed by each
Credit Party, the Administrative Agent and the Requisite Lenders;

(b) the delivery to the Administrative Agent of a copy of the fully executed
Corresponding First Lien Amendment, and evidence that all conditions contained
therein (other than the effectiveness of this Agreement) have been satisfied;

(c) the Borrower shall have paid to the Administrative Agent in immediately
available Dollars, for the benefit of each Lender who has delivered an executed
signature page to this Agreement on or prior to 5:00 P.M., New York City time,
on March 5, 2010 (collectively, the “Signing Lenders”), a non-refundable fee in
an aggregate amount equal to .03% of each such Signing Lender’s Loan Exposure as
of the Third Amendment Effective Date, which fee shall be non-refundable for any
reason and fully earned and payable as of the date hereof;

 

5



--------------------------------------------------------------------------------

(d) the Borrower shall have paid all fees then due and payable to the
Administrative Agent pursuant to the Credit Documents and, to the extent
invoiced by the Administrative Agent not less than two (2) Business Days prior
to the Third Amendment Effective Date, shall have reimbursed the Administrative
Agent for all reasonable costs and expenses incurred by the Administrative Agent
in connection with this Agreement, including, without limitation, the
preparation, negotiation and execution of this Agreement (including reasonable
attorney’s fees of counsel to the Administrative Agent);

(e) the accuracy of the representations and warranties contained in Section 4
hereof; and

(f) no Default or Event of Default under the Credit Agreement shall have
occurred and be continuing.

The “Third Amendment Effective Date” shall mean the first date on which each of
the conditions set forth in this Section 3 have been satisfied.

Section 4. Representations and Warranties. To induce the Agents and the Lenders
to enter into this Agreement, each Credit Party hereby represents and warrants
to the Agents and Lenders that as of the date hereof:

(a) each of the representations and warranties made by such Credit Party
contained in the Credit Documents are true and correct in all material respects
(without duplication of any materiality qualifiers contained therein) as of such
date, except to the extent such representation or warranty expressly relates to
an earlier date (in which case, such representations and warranties were true
and correct in all material respects (without duplication of any materiality
qualifiers contained therein) as of such earlier date);

(b) such Credit Party has all requisite corporate or limited liability company,
as applicable, power and authority to execute, deliver and perform its
obligations under this Agreement and the Credit Agreement, as amended hereby;

(c) the execution, delivery and performance by such Credit Party of this
Agreement and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action by such Credit Party;

(d) the execution, delivery and performance by such Credit Party of this
Agreement and the Credit Agreement, as amended hereby, and the consummation of
the transactions contemplated by this Agreement and the Credit Agreement do not
and will not (i) violate any provision of any law or any governmental rule or
regulation applicable to the Borrower or any of its Subsidiaries, any of the
Organizational Documents of the Borrower or any of its Subsidiaries, or any
order, judgment or decree of any court or other agency of government binding on
the Borrower or any of its Subsidiaries, except, to the extent that any such
violations

 

6



--------------------------------------------------------------------------------

could not singly or in the aggregate reasonably be expected to have a Material
Adverse Effect; (ii) conflict with, result in a breach of or constitute (with
due notice or lapse of time or both) a default under any Contractual Obligation
of Borrower or any of its Subsidiaries, except to the extent that any such
conflicts, breaches or defaults could not singly or in the aggregate reasonably
be expected to have a Material Adverse Effect; (iii) result in or require the
creation or imposition of any Lien upon any of the properties or assets of
Borrower or any of its Subsidiaries (other than any Liens created under any of
the Credit Documents in favor of Collateral Agent, on behalf of Secured Parties
and Liens created under any of the First Lien Credit Documents in favor of the
First Lien Collateral Agent as contemplated by the Corresponding First Lien
Amendment); or (iv) require any approval of stockholders, members or partners or
any approval or consent of any Person under any Contractual Obligation of
Borrower or any of its Subsidiaries, except for such approvals or consents that
were obtained on or before the date hereof and disclosed in writing to the
Administrative Agent except for any such approvals or consents the failure of
which to obtain could not singly or in the aggregate reasonably be expected to
have a Material Adverse Effect;

(e) this Agreement and the Credit Agreement, as amended hereby, each constitute,
the legal, valid and binding obligation of such Credit Party, enforceable
against such Person in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability; and

(f) no Default or Event of Default presently exists.

Section 5. Reference and Effect on the Credit Documents.

(a) On and after the Third Amendment Effective Date each reference in the Credit
Agreement to “this Agreement”, “hereunder”, “hereof” or words of like import
referring to the Credit Agreement, and each reference in the Notes and the other
Credit Documents to the “Credit Agreement”, shall mean and be a reference to the
Credit Agreement, as amended or otherwise modified hereby.

(b) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agents under any of the Credit Documents, nor
constitute a waiver of any provision of any of the Credit Documents. The Credit
Agreement and the other Credit Documents, as specifically amended or modified by
this Agreement, are in full force and effect and are hereby in all respects
ratified and confirmed.

(c) Except as expressly set forth herein, nothing contained in this Agreement
and no action by, or inaction on the part of, any Lender or the Agents shall, or
shall be deemed to, directly or indirectly constitute a consent to or waiver of
any past, present or future violation of any provisions of the Credit Agreement
or any other Credit Document.

(d) This Agreement is a Credit Document.

 

7



--------------------------------------------------------------------------------

Section 6. Amendments; Successors and Assigns.

No amendment, modification, termination or waiver of any provision of this
Agreement, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Administrative
Agent, the Collateral Agent and the Requisite Lenders and, in the case of any
such amendment or modification, each of the Credit Parties. This Agreement shall
be binding upon the parties hereto and their respective successors and assigns
and shall inure to the benefit of the parties hereto and the successors and
assigns of Lenders. No Credit Party’s rights or obligations hereunder nor any
interest therein may be assigned or delegated to any other Person by any Credit
Party without the prior written consent of the Administrative Agent, the
Collateral Agent and the Requisite Lenders.

Section 7. Agreement Not a Defense.

Each Credit Party agrees that, subject to the terms and provisions of this
Agreement, the agreements of the Agents and Lenders under this Agreement shall
not constitute a defense by the Credit Parties to the exercise by any Agent or
any Lender of any right, power or remedy which such Person may have under or in
respect of the Credit Agreement or any of the other Credit Documents and any
other agreement or document relating thereto (and including rights, powers and
remedies at law, in equity or by statute).

Section 8. GOVERNING LAW AND JURISDICTION.

(a) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

(b) SUBMISSION TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1 OF THE CREDIT AGREEMENT; (D) AGREES
THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.

 

8



--------------------------------------------------------------------------------

Section 9. Miscellaneous.

(a) Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of this Agreement.

(b) Consent of Guarantors. Each of the Guarantors of the Obligations of the
Borrower under the Credit Agreement that is a party to this Agreement hereby
(a) consents to the terms and provisions hereof, (b) acknowledges that
notwithstanding the execution and delivery hereof, the obligations of each of
such Guarantor are not impaired or affected and its Guaranty continues in full
force and effect, and (c) ratifies, confirms and reaffirms its Guaranty and each
of the Credit Documents to which it is a party.

(c) Reaffirmation. Each of the Credit Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Credit
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Credit Documents to which it is a party (after
giving effect hereto) and (ii) to the extent such Credit Party granted liens on
or security interests in any of its property pursuant to any such Credit
Document as security for or otherwise guaranteed the Borrower’s Obligations
under or with respect to the Credit Documents, ratifies and reaffirms such
guarantee and grant of security interests and liens and confirms and agrees that
such security interests and liens hereafter secure all of the Obligations as
amended hereby.

(d) Release of Claims. In consideration of the Lenders’ and the Agents’
agreements contained in this Agreement, each Credit Party hereby irrevocably
releases and forever discharge each of the Agents, Lenders, and their respective
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, consultants and attorneys (each, a “Released Person”) of and from any
and all claims, suits, actions, investigations, proceedings or demands, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, which such Credit Party
ever had or now has against any Agent, any Lender or any other Released Person
which relates, directly or indirectly, to any acts or omissions of any Agent,
any Lender or any other Released Person relating to the Credit Agreement or any
other Credit Document on or prior to the date hereof and actually known to such
Credit Party as of the date hereof (it being understood and agreed that nothing
herein shall affect the continued effectiveness of the indemnity provisions set
forth in Section 10.3 of the Credit Agreement).

(e) No Waiver, Etc. Except as otherwise expressly set forth herein, nothing in
this Agreement is intended or shall be deemed or construed to extend to or
affect in any way any of the Obligations or any of the rights and remedies of
any Agent or any Lender arising under the Credit Agreement, any of the other
Credit Documents or applicable law. The failure of any

 

9



--------------------------------------------------------------------------------

Agent or any Lender at any time or times hereafter to require strict performance
by any Credit Party or any other Person obligated under any Credit Document of
any of the respective provisions, warranties, terms and conditions contained
herein or therein shall not waive, affect or diminish any right of such Person
at any time or times thereafter to demand strict performance thereof; and no
rights of any Agent or any Lender hereunder shall be deemed to have been waived
by any act or knowledge of such Person, or any of its agents, attorneys,
officers or employees, unless such waiver is contained in an instrument in
writing signed by an authorized officer of such Person and specifying such
waiver. Except as otherwise expressly set forth herein, no waiver by any Agent
or any Lender of any of its rights or remedies shall operate as a waiver of any
other of its rights or remedies or any of its rights or remedies on a future
occasion at any time and from time to time. All terms and provisions of the
Credit Agreement and each of the other Credit Documents remain in full force and
effect, except to the extent expressly modified by this Agreement.

(f) Execution in Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Any party hereto may execute and deliver a counterpart of this
Agreement by delivering by facsimile transmission or electronic mail in portable
document format a signature page of this Agreement signed by such party, and
such signature shall be treated in all respects as having the same effect as an
original signature.

(g) Acknowledgment of Legal Counsel; Drafting of Agreement. Each Credit Party
represents and warrants that it is represented by legal counsel of its choice,
is fully aware of the terms contained in this Agreement and has voluntarily and
without coercion or duress of any kind whatsoever, entered into this Agreement
and the agreements, documents and instruments, if any, executed in connection
with this Agreement. Each Credit Party further represents and warrants and
acknowledges and agrees that it has participated in the drafting of this
Agreement.

(h) Severability. The invalidity, illegality or unenforceability of any
provision in or obligation under this Agreement in any jurisdiction shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Agreement or of such provision or
obligation in any other jurisdiction.

(i) No Third Party Beneficiaries. This Agreement shall be binding upon and inure
to the benefit of each party hereto and their respective successors and assigns.
No Person other than the parties hereto, their respective successors and assigns
and any other Lender shall have rights hereunder or be entitled to rely on this
Agreement, and all third-party beneficiary rights are hereby expressly
disclaimed.

(J) Section Titles. The section and subsection titles contained in this
Agreement are included for convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the Agents and the Lenders, on the one hand, and the Credit Parties on
the other hand. Any reference in this Agreement to any “Section” refers, unless
the context otherwise indicates, to a section of this Agreement.

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

THE BORROWER: X-RITE, INCORPORATED, a Michigan corporation, and successor by
merger to OTP, Incorporated, X-Rite Ma, Incorporated, Monaco Acquisition
Company, Holovision Acquisition Company and Pantone India, Inc., as the Borrower
By:  

        /s/ Rajesh K. Shah

Name:  

        Rajesh K. Shah

Its:  

        Chief Financial Officer

OTHER CREDIT PARTIES: X-RITE GLOBAL, INCORPORATED, a Michigan corporation X-RITE
HOLDINGS, INC., a Michigan corporation XR VENTURES, LLC, a Michigan limited
liability company GRETAGMACBETH LLC, a Delaware limited liability company
PANTONE LLC, a Delaware limited liability company PANTONE ASIA, INC., a Delaware
corporation PANTONE GERMANY, INC., a Delaware corporation PANTONE JAPAN, INC., a
Delaware corporation PANTONE U.K., INC., a Delaware corporation By:  

        /s/ Rajesh K. Shah

Name:  

        Rajesh K. Shah

Title:  

        Vice President

 

Consent and Amendment No. 3

to Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

AGENTS: THE BANK OF NEW YORK MELLON, as Administrative Agent and Collateral
Agent By:  

/s/ Russell J. Tuman

Name:  

Russell J. Tuman

Title:  

Vice President

 

Consent and Amendment No. 3

to Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS: ARCC COMMERCIAL LOAN TRUST 2006, as a Lender By:  

/s/ Eric Beckman

Name:  

Eric Beckman

Title:  

Partner

 

Consent and Amendment No. 3

to Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS: ARES CAPITAL CORPORATION, as a Lender By:  

/s/ Eric Beckman

Name:  

Eric Beckman

Title:  

Partner

 

Consent and Amendment No. 3

to Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS: ABLECO FINANCE LLC, as a Lender By:  

/s/ Kevin Genda

Name:  

Kevin Genda

Title:  

Vice Chairman

 

Consent and Amendment No. 3

to Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS: DENALI CAPITAL CLO VII, LTD., as a Lender By:  

/s/ Kelli C. Marti

Name:  

Kelli C. Marti

Title:  

Senior Vice President

 

Consent and Amendment No. 3

to Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS: DENALI CAPITAL CREDIT OPPORTUNITY FUND, LTD., as a Lender By:  

/s/ Kelli C. Marti

Name:  

Kelli C. Marti

Title:  

Senior Vice President

 

Consent and Amendment No. 3

to Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS: GE BUSINESS FINANCIAL SERVICES INC. (fka Merrill Lynch Capital, a
division of Merrill Lynch Business Financial Services Inc.), as a Lender By:  

/s/ Marie Mollo

Name:  

Marie Mollo

Title:  

Duly Authorized Signatory

 

Consent and Amendment No. 3

to Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS: KOHLBERG CAPITAL FUNDING LLC I, as a Lender By:  

/s/ Daniel Gilligan

Name:  

Daniel Gilligan

Title:  

Authorized Signatory

 

Consent and Amendment No. 3

to Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS: PANGAEA CLO 2007-1 LTD, as a Lender By:  

/s/ Michael P. King

Name:  

Michael P. King

Title:  

Senior Managing Director

 

Consent and Amendment No. 3

to Second Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

EXHIBIT A

EXECUTION VERSION

CONSENT AND AMENDMENT NO. 4

TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT

CONSENT AND AMENDMENT NO. 4 TO FIRST LIEN CREDIT AND GUARANTY AGREEMENT, dated
as of March 5, 2010 (this “Agreement”), among X-RITE, INCORPORATED, a Michigan
corporation, and successor by merger to OTP, Incorporated, X- Rite Ma,
Incorporated, Monaco Acquisition Company, Holovision Acquisition Company and
Pantone India, Inc. (the “Company”), X-RITE GLOBAL, INCORPORATED, a Michigan
corporation (“X-Rite Global”), X-RITE HOLDINGS, INC., a Michigan corporation
(“X-Rite Holdings”), XR VENTURES, LLC, a Michigan limited liability company (“XR
Ventures”), GRETAGMACBETH, LLC, a Delaware limited liability company
(“GretagMacbeth”), PANTONE LLC, a Delaware limited liability company
(“Pantone”), PANTONE ASIA, INC., a Delaware corporation (“Pantone Asia”),
PANTONE GERMANY, INC., a Delaware corporation “Pantone Germany”), PANTONE JAPAN,
INC., a Delaware corporation (“Pantone Japan”), PANTONE U.K., INC., a Delaware
corporation (“Pantone UK”), the other Persons party hereto that are designated
as a “Credit Party” on the signature pages hereof (such Persons, together with
the Company, X-Rite Global, X-Rite Holdings, XR Ventures, GretagMacbeth,
Pantone, Pantone Asia, Pantone Germany, Pantone Japan and Pantone UK are
referred to herein each individually as a “Credit Party” and collectively as the
“Credit Parties”), FIFTH THIRD BANK, an Ohio banking corporation, and successor
by merger to Fifth Third Bank, a Michigan banking corporation (in its individual
capacity, “Fifth Third”), as administrative agent (in such capacity, the
“Administrative Agent”) and collateral agent (in such capacity, the “Collateral
Agent”) for certain financial institutions from time to time party thereto (each
a “Lender” and collectively the “Lenders”), and the other LENDERS signatory
hereto.

WITNESSETH:

WHEREAS, the Company, the other Credit Parties, the Administrative Agent, the
Collateral Agent and the Lenders have entered into that certain First Lien
Credit and Guaranty Agreement dated as of October 24, 2007 (as the same has been
amended pursuant to (a) that certain Forbearance Agreement and Consent, Waiver
and Amendment No. 1 to First Lien Credit and Guaranty Agreement dated as of
August 20, 2008, (b) the Second Amendment (as defined below) and (c) that
certain Amendment No. 3 to First Lien Credit and Guaranty Agreement dated as of
December 17, 2009, is currently being amended and may further be amended,
amended and restated, extended, supplemented or otherwise modified and in effect
from time to time, the “Credit Agreement”; capitalized terms used herein and not
defined herein shall have the meanings ascribed thereto in the Credit
Agreement);

WHEREAS, the Company, the other Credit Parties, the Administrative Agent, the
Collateral Agent and the Lenders have entered into that certain Consent and
Amendment No. 2 to First Lien Credit and Guaranty Agreement and Amendment No. 1
to Pledge and Security Agreement (First Lien) dated as of August 18, 2009 (the
“Second Amendment”), pursuant to which, among other things, the Administrative
Agent, the Collateral Agent and the Lenders consented to the “Amazys
Restructuring” (as such term is defined in the Second Amendment);



--------------------------------------------------------------------------------

WHEREAS, pursuant to the Credit Agreement, (a) the Lenders have agreed to make,
and have made, certain Loans and other extensions of credit to the Company, and
(b) each Credit Party (other than the Company) has guaranteed all existing and
future Obligations of the Company and the other Credit Parties;

WHEREAS, the Company and the other Credit Parties have informed the
Administrative Agent and the Lenders that (a) a revised structure that the
Company has developed will be used to implement the Amazys Restructuring
previously consented to and (b) the Company and the other Credit Parties desire
to implement such revised structure and, in connection therewith, in order to
effectuate such revised structure, (i) the Company desires to either (x) migrate
X-Rite Holdings GmbH, a limited liability company (“Gesellschaft mit
beschränkter Haftung”) formed under the laws of Switzerland (the “Swiss
Holdco”), and a wholly-owned Subsidiary of the Company, without dissolution,
liquidation and reincorporation, into X-Rite Holdings S.a.r.l., a private
limited company (société à responsabilité limitée) to be formed under the laws
of the Grand-Duchy of Luxembourg and which shall have its registered office at
102, rue des Maraîchers, L-2124 Luxembourg, Grand-Duchy of Luxembourg (“New X-
Rite Luxembourg”), and a wholly owned Subsidiary of the Company or (y) newly
form New X- Rite Luxembourg as a wholly owned Subsidiary of the Company and
dissolve and liquidate Swiss Holdco (such migration into or formation of New
X-Rite Luxembourg and dissolution of Swiss Holdco, as the case may be, is
referred to herein as the “Luxembourg Holdco Creation”), (ii) the Company
desires to sell, in lieu of the Amazys Sale (as defined in the Second
Amendment), one hundred percent (100%) of the issued and outstanding equity
securities of Amazys Holding GmbH, a limited liability company (“Gesellschaft
mit beschränkter Haftung”) formed under the laws of Switzerland, formerly known
as Amazys Holding AG (“Amazys”) to the New X-Rite Luxembourg (the “Revised
Amazys Sale”) in exchange for an intercompany promissory note (which shall be in
form and substance reasonably acceptable to the Administrative Agent and shall
be in lieu of the Amazys Sale Note (as defined in the Second Amendment)) issued
by New X-Rite Luxembourg in favor of the Company in an aggregate principal
amount currently estimated to be $154,000,000 (the “Revised Amazys Sale Note”),
(iii) following the consummation of the Revised Amazys Sale and the issuance of
the Revised Amazys Sale Note, the Company shall repay (the “X-Rite Europe Note
Repayment”) its outstanding note payable due and owing to X-Rite Europe GmbH, a
limited liability company (“Gesellschaft mit beschränkter Haftung”) formed under
the laws of Switzerland (“X-Rite Europe”), in an aggregate principal amount
equal to $20,000,000, together with accrued and unpaid interest on such note
through the date of such repayment (the aggregate amount of such principal and
interest payments being herein referred to, collectively, as the “X-Rite Europe
Note Repayment Amount”), (iv) as soon as practicable following the consummation
of the X-Rite Europe Note Repayment and in any event not later than seven
(7) Business Days following the consummation of the X-Rite Europe Note
Repayment, X-Rite Europe shall loan cash in an amount not less than the X-Rite
Europe Note Repayment Amount to New X-Rite Luxembourg (the “X-Rite Europe Loan
Transaction”) in exchange for an intercompany promissory note (which shall be in
form and substance reasonably acceptable to the Administrative Agent) issued by
New X-Rite Luxembourg to X-Rite Europe (the “X-Rite Europe Note”), (v) promptly
upon the consummation of the X-Rite Europe Loan Transaction, New X-Rite
Luxembourg shall make a principal payment on the Revised Amazys Sale Note in an
amount not less than the X-Rite Europe Note Repayment Amount (the “Loan
Repayment Transaction”), and (vi) the Company shall, no later than December 31,
2012, either merge Amazys with and into New X-Rite Luxembourg, with New X-Rite
Luxembourg as the surviving entity, or liquidate Amazys and

 

2



--------------------------------------------------------------------------------

transfer substantially all of Amazys’ assets (including, without limitation, one
hundred percent of the issued and outstanding Capital Stock of each wholly-owned
Subsidiary of Amazys) to New X-Rite Luxembourg (the “New Amazys Merger”; the
Luxembourg Holdco Creation, the Revised Amazys Sale, the issuance of the Revised
Amazys Sale Note, the X-Rite Europe Note Repayment, the X-Rite Europe Loan
Transaction, the issuance of the Amazys Subsidiary Note, the Loan Repayment
Transaction and the New Amazys Merger are referred to herein as the “New Amazys
Restructuring”);

WHEREAS, the Company and the other Credit Parties have requested that the
Administrative Agent and the Requisite Lenders (a) consent to the New Amazys
Restructuring and (b) amend the Credit Agreement in certain respects, in each
case in accordance with the terms and subject to the conditions set forth
herein; and

WHEREAS, the Agents and Lenders agree to accommodate such requests of the
Company and the other Credit Parties, in each case on the terms and subject to
the conditions herein set forth.

NOW, THEREFORE, in consideration of the foregoing, the covenants and conditions
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

Section 1. Consents.

(a) Consent to Amazys Restructuring. Effective as of the Fourth Amendment
Effective Date, upon satisfaction of the conditions set forth in Section 3 of
this Agreement, and notwithstanding anything to the contrary contained in the
Credit Agreement (including, without limitation, Section 6.7 (other than
Section 6.7(j) of the Credit Agreement), Section 6.9 and Section 6.10 of the
Credit Agreement) or any other Credit Document (other than Section 6.7(j) of the
Credit Agreement), the Administrative Agent, the Collateral Agent and the
Lenders signatories hereto hereby consent to the Amazys Restructuring; provided
that the effectiveness of the foregoing consent is subject to the following
conditions:

(i) all steps of the New Amazys Restructuring (other than the New Amazys Merger)
are consummated no later than June 30, 2010;

(ii) the New Amazys Merger is consummated no later than December 31, 2012;

(iii) the New Amazys Sale Note shall be unsecured and shall be subject to a
First Priority Lien in favor of the Collateral Agent, for the benefit of the
Secured Parties, pursuant to the Pledge and Security Agreement;

(iv) promptly following the consummation of the Luxembourg Holdco Creation, the
Company shall have delivered to the Administrative Agent a Pledge Supplement
whereby the Company shall pledge sixty-five percent (65%) of the Capital Stock
of New X-Rite Luxembourg (such stock, the “Pledged Stock”) to the Collateral
Agent, for the benefit of the Secured Parties, along with related assignments
separate from certificate and proxies, pursuant to which the Collateral Agent
shall have received, for the benefit of the Secured Parties, a First Priority
Lien in all of the Pledged Stock;

 

3



--------------------------------------------------------------------------------

(v) promptly following the consummation of the Foreign Holdco Creation, the
Company shall have delivered to the Administrative Agent (w) a First Priority
Share Pledge Agreement by and between the Company and the Collateral Agent, for
the benefit of the Secured Parties, duly countersigned by New X-Rite Luxembourg,
with respect to the Pledged Stock, governed by the laws of Luxembourg, in form
and substance reasonably satisfactory to the Collateral Agent, (x) certified
copies of the Share Register of New X-Rite Luxembourg containing the recording
of the First Priority Share Pledge Agreement in the name of the Collateral Agent
for the benefit of the Secured Parties by a duly authorized manager of New
X-Rite Luxembourg, (y) certified copies of the necessary corporate resolutions
of New X-Rite Luxembourg (under Luxembourg law), certified by a duly authorized
manager as being in full force and effect without modification or amendment, and
(z) an opinion of Luxembourg counsel to the Company, in form and substance
reasonably satisfactory to the Administrative Agent;

(vi) (x) promptly following the consummation of the Luxembourg Holdco Creation,
the Company shall deliver to the Administrative Agent certified copies of the
Organizational Documents of New X-Rite Luxembourg, (y) in the event the Swiss
Holdco is dissolved and liquidated in connection with the Luxembourg Holdco
Creation, promptly following the consummation of the Luxembourg Holdco Creation,
the Company shall deliver to the Administrative Agent copies of documents
evidencing the dissolution and liquidation of Swiss Holdco that have been
certified by the appropriate governmental authority in Switzerland as of a
recent date (to the extent such certification is available in Switzerland), and
(z) promptly following the consummation of the New Amazys Merger, the Company
shall deliver to the Administrative Agent certified copies of the merger
documents effectuating the merger of Amazys with and into New X-Rite Luxembourg
(or, if applicable, certified copies of documents evidencing the liquidation of
Amazys and the transfer of substantially all assets of Amazys to New X-Rite
Luxembourg), in each case in clauses (x) and (z), that have been certified by
the appropriate notary in Luxembourg as of a recent date (to the extent such
certification is available in Luxembourg); and

(vii) the New Amazys Restructuring shall be in lieu of and not in addition to
the “Amazys Restructuring” as defined in and consented to pursuant to the Second
Amendment (other than with respect to the “New Subsidiary Formation” under and
as defined in the Second Amendment).

(b) Consent to Second Lien Amendment. Effective as of the Fourth Amendment
Effective Date, the Administrative Agent, the Collateral Agent and the Lenders
signatories hereto hereby consent to the consent and amendment to the Second
Lien Indebtedness Documents regarding the substance of this Agreement,
substantially in the form attached hereto as Exhibit A (the “Corresponding
Second Lien Amendment”); provided that the effectiveness of such consent is
subject to the Second Lien Lender Parties’ consent to the transactions
contemplated by this Agreement.

Section 2. Amendments to Credit Agreement. Effective as of the Fourth Amendment
Effective Date, and in reliance on the representations and warranties of the
Company set forth in this Agreement and in the Credit Agreement, as amended
hereby, the Credit Agreement is hereby amended as follows:

 

4



--------------------------------------------------------------------------------

(a) Section 1.1 of the Credit Agreement is hereby amended by adding thereto the
following defined terms and their respective definitions in the correct
alphabetical order:

“Fourth Amendment Agreement” means that certain Consent and Amendment No. 4 to
First Lien Credit and Guaranty Agreement dated as of the Fourth Amendment
Effective Date by and among the Company, the Guarantors, certain other Credit
Parties, the Administrative Agent, the Collateral Agent and the Requisite
Lenders.

“Fourth Amendment Effective Date” shall mean March 5, 2010.

(b) Section 1.1 of the Credit Agreement is hereby further amended by
substituting the definition of the term “Amazys Sale Note” set forth below in
lieu of the current versions of such definition contained in Section 1.1 of the
Credit Agreement:

“Amazys Sale Note” shall mean the “New Amazys Sale Note” as such term is defined
in the Fourth Amendment Agreement.

(c) Clause (B) of Section 6.7(d) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

“(B) all such notes evidencing such Investments permitted pursuant to clauses
(i) and (iii) of this Section 6.7(d) shall be subject to a First Priority Lien
pursuant to the Pledge and Security Agreement,”

Section 3. Conditions to Effectiveness of this Agreement. Notwithstanding
anything to the contrary set forth herein, this Agreement shall become effective
upon satisfaction in a manner reasonably satisfactory to the Administrative
Agent of each of the following conditions:

(a) the delivery to the Administrative Agent of this Agreement executed by each
Credit Party, the Administrative Agent and the Requisite Lenders;

(b) the delivery to the Administrative Agent of a copy of the fully executed
Corresponding Second Lien Amendment, and evidence that all conditions contained
therein (other than the effectiveness of this Agreement) have been satisfied;

(c) the Company shall have paid to the Administrative Agent in immediately
available Dollars, for the benefit of each Lender who has delivered an executed
signature page to this Agreement on or prior to 5:00 P.M., New York City time,
on March 5, 2010 (collectively, the “Signing Lenders”), a non-refundable fee in
an aggregate amount equal to .03% of each such Signing Lender’s Revolving
Commitment and the outstanding principal balance of the Term Loans held by each
such Signing Lender, which fee shall be nonrefundable for any reason and fully
earned and payable as of the date hereof;

(d) the Company shall have paid all fees then due and payable to the
Administrative Agent pursuant to the Credit Documents and, to the extent
invoiced by the Administrative Agent not less than two (2) Business Days prior
to the Fourth Amendment

 

5



--------------------------------------------------------------------------------

Effective Date, shall have reimbursed the Administrative Agent for all
reasonable costs and expenses incurred by the Administrative Agent in connection
with this Agreement, including, without limitation, the preparation, negotiation
and execution of this Agreement (including reasonable attorney’s fees of counsel
to the Administrative Agent);

(e) the accuracy of the representations and warranties contained in Section 4
hereof; and

(f) no Default or Event of Default under the Credit Agreement shall have
occurred and be continuing.

The “Fourth Amendment Effective Date” shall mean the first date on which each of
the conditions set forth in this Section 3 have been satisfied.

Section 4. Representations and Warranties.

To induce the Agents and the Lenders to enter into this Agreement, each Credit
Party hereby represents and warrants to the Agents and Lenders that as of the
date hereof:

(a) each of the representations and warranties made by such Credit Party
contained in the Credit Documents are true and correct in all material respects
(without duplication of any materiality qualifiers contained therein) as of such
date, except to the extent such representation or warranty expressly relates to
an earlier date (in which case, such representations and warranties were true
and correct in all material respects (without duplication of any materiality
qualifiers contained therein) as of such earlier date);

(b) such Credit Party has all requisite corporate or limited liability company,
as applicable, power and authority to execute, deliver and perform its
obligations under this Agreement and the Credit Agreement, as amended hereby;

(c) the execution, delivery and performance by such Credit Party of this
Agreement and the Credit Agreement, as amended hereby, have been duly authorized
by all necessary action by such Credit Party;

(d) the execution, delivery and performance by such Credit Party of this
Agreement and the Credit Agreement, as amended hereby, and the consummation of
the transactions contemplated by this Agreement and the Credit Agreement do not
and will not (i) violate any provision of any law or any governmental rule or
regulation applicable to the Company or any of its Subsidiaries, any of the
Organizational Documents of the Company or any of its Subsidiaries, or any
order, judgment or decree of any court or other agency of government binding on
the Company or any of its Subsidiaries, except, to the extent that any such
violations could not singly or in the aggregate reasonably be expected to have a
Material Adverse Effect; (ii) conflict with, result in a breach of or constitute
(with due notice or lapse of time or both) a default under any Contractual
Obligation of Company or any of its Subsidiaries, except to the extent that any
such conflicts, breaches or defaults could not singly or in the aggregate
reasonably be expected to have a Material Adverse Effect; (iii) result in or
require the creation or imposition of any Lien upon any of the properties or
assets of Company or any of its Subsidiaries (other than any Liens created under
any of the Credit Documents in

 

6



--------------------------------------------------------------------------------

favor of Collateral Agent, on behalf of Secured Parties and Second Lien
Indebtedness Liens contemplated by the Corresponding Second Lien Amendment); or
(iv) require any approval of stockholders, members or partners or any approval
or consent of any Person under any Contractual Obligation of Company or any of
its Subsidiaries, except for such approvals or consents that were obtained on or
before the date hereof and disclosed in writing to the Administrative Agent
except for any such approvals or consents the failure of which to obtain could
not singly or in the aggregate reasonably be expected to have a Material Adverse
Effect;

(e) this Agreement and the Credit Agreement, as amended hereby, each constitute,
the legal, valid and binding obligation of such Credit Party, enforceable
against such Person in accordance with its terms, except as may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws relating to
or limiting creditors’ rights generally or by equitable principles relating to
enforceability; and

(f) no Default or Event of Default presently exists.

Section 5. Reference and Effect on the Credit Documents.

(a) On and after the Fourth Amendment Effective Date each reference in the
Credit Agreement to “this Agreement”, “hereunder”, “hereof” or words of like
import referring to the Credit Agreement, and each reference in the Notes and
the other Credit Documents to the “Credit Agreement”, shall mean and be a
reference to the Credit Agreement, as amended or otherwise modified hereby.

(b) The execution, delivery and effectiveness of this Agreement shall not,
except as expressly provided herein, operate as a waiver of any right, power or
remedy of any Lender or the Agents under any of the Credit Documents, nor
constitute a waiver of any provision of any of the Credit Documents. The Credit
Agreement and the other Credit Documents, as specifically amended or modified by
this Agreement, are in full force and effect and are hereby in all respects
ratified and confirmed.

(c) Except as expressly set forth herein, nothing contained in this Agreement
and no action by, or inaction on the part of, any Lender or the Agents shall, or
shall be deemed to, directly or indirectly constitute a consent to or waiver of
any past, present or future violation of any provisions of the Credit Agreement
or any other Credit Document.

(d) This Agreement is a Credit Document.

Section 6. Amendments; Successors and Assigns.

No amendment, modification, termination or waiver of any provision of this
Agreement, or consent to any departure by any Credit Party therefrom, shall in
any event be effective without the written concurrence of the Administrative
Agent, the Collateral Agent and the Requisite Lenders and, in the case of any
such amendment or modification, each of the Credit Parties. This Agreement shall
be binding upon the parties hereto and their respective successors and assigns
and shall inure to the benefit of the parties hereto and the successors and
assigns of Lenders. No Credit Party’s rights or obligations hereunder nor any
interest therein may be assigned or delegated to any other Person by any Credit
Party without the prior written consent of the Administrative Agent, the
Collateral Agent and the Requisite Lenders.

 

7



--------------------------------------------------------------------------------

Section 7. Agreement Not a Defense.

Each Credit Party agrees that, subject to the terms and provisions of this
Agreement, the agreements of the Agents and Lenders under this Agreement shall
not constitute a defense by the Credit Parties to the exercise by any Agent or
any Lender of any right, power or remedy which such Person may have under or in
respect of the Credit Agreement or any of the other Credit Documents and any
other agreement or document relating thereto (and including rights, powers and
remedies at law, in equity or by statute).

Section 8. GOVERNING LAW AND JURISDICTION.

(a) GOVERNING LAW. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES
HEREUNDER SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK WITHOUT REGARD TO CONFLICT OF
LAWS PRINCIPLES THEREOF.

(b) SUBMISSION TO JURISDICTION. ALL JUDICIAL PROCEEDINGS BROUGHT AGAINST ANY
CREDIT PARTY ARISING OUT OF OR RELATING HERETO MAY BE BROUGHT IN ANY STATE OR
FEDERAL COURT OF COMPETENT JURISDICTION IN THE STATE, COUNTY AND CITY OF NEW
YORK. BY EXECUTING AND DELIVERING THIS AGREEMENT, EACH CREDIT PARTY, FOR ITSELF
AND IN CONNECTION WITH ITS PROPERTIES, IRREVOCABLY (A) ACCEPTS GENERALLY AND
UNCONDITIONALLY THE EXCLUSIVE JURISDICTION AND VENUE OF SUCH COURTS; (B) WAIVES
ANY DEFENSE OF FORUM NON CONVENIENS; (C) AGREES THAT SERVICE OF ALL PROCESS IN
ANY SUCH PROCEEDING IN ANY SUCH COURT MAY BE MADE BY REGISTERED OR CERTIFIED
MAIL, RETURN RECEIPT REQUESTED, TO THE APPLICABLE CREDIT PARTY AT ITS ADDRESS
PROVIDED IN ACCORDANCE WITH SECTION 10.1 OF THE CREDIT AGREEMENT; (D) AGREES
THAT SERVICE AS PROVIDED IN CLAUSE (C) ABOVE IS SUFFICIENT TO CONFER PERSONAL
JURISDICTION OVER THE APPLICABLE CREDIT PARTY IN ANY SUCH PROCEEDING IN ANY SUCH
COURT, AND OTHERWISE CONSTITUTES EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT;
AND (E) AGREES THAT AGENTS AND LENDERS RETAIN THE RIGHT TO SERVE PROCESS IN ANY
OTHER MANNER PERMITTED BY LAW OR TO BRING PROCEEDINGS AGAINST ANY CREDIT PARTY
IN THE COURTS OF ANY OTHER JURISDICTION.

SECTION 9. Miscellaneous.

(a) Further Assurances. At any time or from time to time upon the request of
Administrative Agent, each Credit Party will, at its expense, promptly execute,
acknowledge and deliver such further documents and do such other acts and things
as Administrative Agent or Collateral Agent may reasonably request in order to
effect fully the purposes of this Agreement.

(b) Consent of Guarantors. Each of the Guarantors of the Obligations of the
Company under the Credit Agreement that is a party to this Agreement hereby
(a) consents to the terms and provisions hereof, (b) acknowledges that
notwithstanding the execution and delivery hereof, the obligations of each of
such Guarantor are not impaired or affected and its

 

8



--------------------------------------------------------------------------------

Guaranty continues in full force and effect, and (c) ratifies, confirms and
reaffirms its Guaranty and each of the Credit Documents to which it is a party.

(c) Reaffirmation. Each of the Credit Parties as debtor, grantor, pledgor,
guarantor, assignor, or in other any other similar capacity in which such Credit
Party grants liens or security interests in its property or otherwise acts as
accommodation party or guarantor, as the case may be, hereby (i) ratifies and
reaffirms all of its payment and performance obligations, contingent or
otherwise, under each of the Credit Documents to which it is a party (after
giving effect hereto) and (ii) to the extent such Credit Party granted liens on
or security interests in any of its property pursuant to any such Credit
Document as security for or otherwise guaranteed the Company’s Obligations under
or with respect to the Credit Documents, ratifies and reaffirms such guarantee
and grant of security interests and liens and confirms and agrees that such
security interests and liens hereafter secure all of the Obligations as amended
hereby.

(d) Release of Claims. In consideration of the Lenders’ and the Agents’
agreements contained in this Agreement, each Credit Party hereby irrevocably
releases and forever discharge each of the Agents, Lenders, and their respective
affiliates, subsidiaries, successors, assigns, directors, officers, employees,
agents, consultants and attorneys (each, a “Released Person”) of and from any
and all claims, suits, actions, investigations, proceedings or demands, whether
based in contract, tort, implied or express warranty, strict liability, criminal
or civil statute or common law of any kind or character, which such Credit Party
ever had or now has against any Agent, any Lender or any other Released Person
which relates, directly or indirectly, to any acts or omissions of any Agent,
any Lender or any other Released Person relating to the Credit Agreement or any
other Credit Document on or prior to the date hereof and actually known to such
Credit Party as of the date hereof (it being understood and agreed that nothing
herein shall affect the continued effectiveness of the indemnity provisions set
forth in Section 10.3 of the Credit Agreement).

(e) No Waiver, Etc. Except as otherwise expressly set forth herein, nothing ain
this Agreement is intended or shall be deemed or construed to extend to or
affect in any way any of the Obligations or any of the rights and remedies of
any Agent or any Lender arising under the Credit Agreement, any of the other
Credit Documents or applicable law. The failure of any Agent or any Lender at
any time or times hereafter to require strict performance by any Credit Party or
any other Person obligated under any Credit Document of any of the respective
provisions, warranties, terms and conditions contained herein or therein shall
not waive, affect or diminish any right of such Person at any time or times
thereafter to demand strict performance thereof; and no rights of any Agent or
any Lender hereunder shall be deemed to have been waived by any act or knowledge
of such Person, or any of its agents, attorneys, officers or employees, unless
such waiver is contained in an instrument in writing signed by an authorized
officer of such Person and specifying such waiver. Except as otherwise expressly
set forth herein, no waiver by any Agent or any Lender of any of its rights or
remedies shall operate as a waiver of any other of its rights or remedies or any
of its rights or remedies on a future occasion at any time and from time to
time. All terms and provisions of the Credit Agreement and each of the other
Credit Documents remain in full force and effect, except to the extent expressly
modified by this Agreement.

 

9



--------------------------------------------------------------------------------

(f) Execution in Counterparts. This Agreement may be executed by one or more of
the parties to this Agreement on any number of separate counterparts, and all of
such counterparts taken together shall be deemed to constitute one and the same
instrument. Any party hereto may execute and deliver a counterpart of this
Agreement by delivering by facsimile transmission or electronic mail in portable
document format a signature page of this Agreement signed by such party, and
such signature shall be treated in all respects as having the same effect as an
original signature.

(g) Acknowledgment of Legal Counsel; Drafting of Agreement. Each Credit Party
represents and warrants that it is represented by legal counsel of its choice,
is fully aware of the terms contained in this Agreement and has voluntarily and
without coercion or duress of any kind whatsoever, entered into this Agreement
and the agreements, documents and instruments, if any, executed in connection
with this Agreement. Each Credit Party further represents and warrants and
acknowledges and agrees that it has participated in the drafting of this
Agreement.

(h) Severability. The invalidity, illegality or unenforceability of any
provision in or obligation under this Agreement in any jurisdiction shall not
affect or impair the validity, legality or enforceability of the remaining
provisions or obligations under this Agreement or of such provision or
obligation in any other jurisdiction.

(i) No Third Party Beneficiaries. This Agreement shall be binding upon and inure
to the benefit of each party hereto and their respective successors and assigns.
No Person other than the parties hereto, their respective successors and assigns
and any other Lender shall have rights hereunder or be entitled to rely on this
Agreement, and all third-party beneficiary rights are hereby expressly
disclaimed.

(j) Section Titles. The section and subsection titles contained in this
Agreement are included for convenience only, shall be without substantive
meaning or content of any kind whatsoever, and are not a part of the agreement
between the Agents and the Lenders, on the one hand, and the Credit Parties on
the other hand. Any reference in this Agreement to any “Section” refers, unless
the context otherwise indicates, to a section of this Agreement.

[Remainder of Page Intentionally Left Blank; Signature Pages Follow]

 

10



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

THE COMPANY: X-RITE, INCORPORATED, a Michigan corporation, and successor by
merger to OTP, Incorporated, X-Rite Ma, Incorporated, Monaco Acquisition
Company, Holovision Acquisition Company and Pantone India, Inc., as the Company
By:     Name:     Its:     OTHER CREDIT PARTIES: X-RITE GLOBAL, INCORPORATED, a
Michigan corporation X-RITE HOLDINGS, INC., a Michigan corporation XR VENTURES,
LLC, a Michigan limited liability company GRETAGMACBETH LLC, a Delaware limited
liability company PANTONE LLC, a Delaware limited liability company PANTONE
ASIA, INC., a Delaware corporation PANTONE GERMANY, INC., a Delaware corporation
PANTONE JAPAN, INC., a Delaware corporation PANTONE U.K., INC., a Delaware
corporation By:     Name:     Its:    

 

Consent and Amendment No. 4

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

AGENTS AND LENDERS: FIFTH THIRD BANK, an Ohio banking corporation, and successor
by merger to Fifth Third Bank, a Michigan banking corporation, as Administrative
Agent, Collateral Agent and a Lender By:     Name:     Its:    

 

Consent and Amendment No. 4

to First Lien Credit and Guaranty Agreement



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Agreement as of the day and year first above written.

 

LENDERS (Cont’d):

                                                                   
                              , as

a Lender

By:     Name:     Its:    

 

Consent and Amendment No. 4

to First Lien Credit and Guaranty Agreement